IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43752

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 589
                                               )
       Plaintiff-Respondent,                   )   Filed: June 29, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ADAM THOMAS YOAKUM,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Adam Thomas Yoakum pleaded guilty to possession of a controlled substance, Idaho
Code § 37-2732(c). The district court imposed a unified five-year sentence, with two years
determinate, but after a period of retained jurisdiction, suspended the sentence and placed
Yoakum on probation. Yoakum admitted violating the terms of the probation, and the district
court continued Yoakum on probation with an additional term of probation to enroll and
successfully complete the Drug Court Program.        Subsequently, Yoakum again admitted to
violating the terms of probation. During the probation violation disposition hearing, Yoakum
motioned the district court to reduce his sentence pursuant to Idaho Criminal Rule 35. The
district court denied the motion, revoked probation, and ordered execution of the original


                                               1
sentence. Yoakum appeals, contending that the district court abused its discretion by failing to
reduce his sentence when it revoked probation and executed the underlying sentence.
       It is within the trial court’s discretion, after a probation violation has been established, to
order the suspended sentence be executed and is authorized under Idaho Criminal Rule 35 to
reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at 327; State v. Marks, 116 Idaho 976,
977, 783 P.2d 315, 316 (Ct. App. 1989). A motion for reduction of sentence under I.C.R. 35 is
essentially a plea for leniency, addressed to the sound discretion of the court. State v. Knighton,
143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67
(Ct. App. 1989). In presenting an I.C.R. 35 motion, the defendant must show that the sentence is
excessive in light of new or additional information subsequently provided to the district court in
support of the motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In
conducting our review of the grant or denial of an I.C.R. 35 motion, we consider the entire
record and apply the same criteria used for determining the reasonableness of the original
sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at
449-51, 680 P.2d at 871-73. Upon review of the record, we conclude no abuse of discretion has
been shown.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion when it revoked probation and denied the I.C.R.
35 motion to reduce sentence. Therefore, the order denying Yoakum’s I.C.R. 35 motion and
order revoking probation and directing execution of Yoakum’s previously suspended sentence
are affirmed.




                                                 2